NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted September 2, 2020*
                                Decided October 2, 2020

                                         Before

                         DAVID F. HAMILTON, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

                         AMY J. ST. EVE, Circuit Judge


Nos. 19-1470 & 19-1634

CURTIS L. WESTBROOK,                               Appeals from the United States
     Plaintiff-Appellant/                          District Court for the Southern
     Cross-Appellee,                               District of Indiana, Indianapolis
                                                   Division.
          v.
                                                   No. 1:16-cv-00274-WTL-DLP
DANIEL HAHN, et al.,
    Defendants-Appellees,                          William T. Lawrence,
                                                   Judge.
and

MUNCIE CITY COURT,
    Defendant-Appellee/
    Cross-Appellant.




      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
Nos. 19-1470 & 19-1634                                                              Page 2

                                        ORDER

       Curtis Westbrook sued several city and county employees and entities, the
Muncie City Court, and Judge Dianna Bennington after Bennington issued an order of
contempt against him, resulting in him being jailed for 10 days. The district court
recruited an attorney for Westbrook, and the attorney negotiated a settlement
agreement. When the defendants moved to enforce it, however, Westbrook objected.
The district court then concluded that a binding oral agreement had been reached. On
appeal, Westbrook argues that he did not agree to the settlement and that Bennington
was not entitled to judicial immunity. The Muncie City Court cross-appeals, arguing
that the district court should have found it immune from suit. We affirm the district
court’s rulings in Westbrook’s appeal, and we dismiss the cross-appeal as unnecessary.

        This suit stems from an incident in February 2014 in Muncie, Indiana: In the
courtroom during his son’s criminal proceedings in the Muncie City Court, Westbrook
distributed fliers criticizing then-Judge Dianna Bennington and the unavailability of a
jury trial for his son. He was removed from the courtroom, but when he returned the
next day, Judge Bennington ordered him to be arrested and held in contempt.
Westbrook was jailed for ten days without a hearing. Later, during disciplinary
proceedings in the Indiana Supreme Court, Bennington stipulated that she “abused her
contempt powers” by holding Westbrook in contempt and violating his right to due
process. Bennington was permanently barred from serving in any judicial capacity.

        Westbrook sued the City of Muncie, the Muncie City Court, the Muncie Police
Department, the Delaware County Sheriff, deputy sheriff Daniel Hahn, Muncie police
officer Matthew Hollans, and Bennington, challenging the constitutionality of his arrest
and detention. (He also challenged his treatment at the jail, but those claims were
severed and eventually dismissed. Westbrook v. Del. Cnty. Sheriff, 790 F. App’x 807
(7th Cir. 2019).) After dismissing Westbrook’s initial pleadings at screening for failure to
state a claim, the district court recruited an attorney, Mark Miller, to assist Westbrook in
amending the complaint; Miller agreed to continue the representation after doing so.

       Bennington and the Muncie City Court moved to dismiss the action, arguing that
they were not suable. The district court granted the motion as to Bennington, reasoning
that she was entitled to absolute judicial immunity because she had acted in her judicial
capacity, even if she abused it. But the district court rejected the Muncie City Court’s
argument that it is a state entity and therefore immune from suit under the Eleventh
Amendment and not a “person” subject to suit under 42 U.S.C. § 1983.
Nos. 19-1470 & 19-1634                                                              Page 3

       The assigned magistrate judge conducted a settlement conference. The parties
did not reach settlement at that time but, days later, Miller notified the magistrate judge
that they had agreed on a settlement. On August 9, 2018, the magistrate judge entered
an order directing Westbrook to file the documents effecting a voluntary dismissal and
struck all pending deadlines and court dates. Shortly after, Miller requested a status
conference and reported that, though he believed that Westbrook had authorized the
settlement, Westbrook did not want to go through with it. Miller then filed a motion to
reconsider the August 9 order. The defendants—all but Bennington— filed a response
in opposition as well as their own motion to dismiss the case pursuant to the settlement.

       In their motion, the defendants explained that, during negotiations after the
settlement conference, Miller rejected the defendants’ offer of a $10,000 settlement but
reported that he was authorized to accept $12,500. The next day, the defendants offered
$12,500 in exchange for the dismissal of the case and the release of all of Westbrook’s
claims against them. Miller accepted, notified the court, and worked with opposing
counsel on a written agreement and the dismissal documents. But Miller later reported
that Westbrook was dissatisfied and did not want to proceed with the settlement.

        In response to the defendants’ motion, Westbrook explained that although the
parties had agreed on a settlement amount—and, as Westbrook asserted in an affidavit,
he had “authorized” his attorney to accept this amount—“there was no meeting of the
minds … on the binding terms and conditions” of the settlement. Specifically,
Westbrook attested that his acceptance applied only to the amount of the settlement and
was subject to his review and approval of a written agreement. Only upon seeing the
draft agreement, he continued, did he understand that he would be compensated only
for his loss of liberty and would release claims for the injuries that he sustained while in
jail. He also did not want to release any claims against the Sheriff’s Department. The
defendants responded that Miller’s telephonic agreement to accept $12,500 for a release
of all claims against the defendants necessarily extended to Westbrook’s clearly pleaded
claim that he suffered physical and emotional damages from his incarceration. Further,
they explained, the county sheriff was not a party and not released in the settlement.

        Without holding a hearing, the district judge found that the parties had reached a
binding settlement and dismissed the case. The court determined that a valid oral
agreement had been reached because, at the time Miller accepted the defendants’
telephonic offer, the parties had agreed to the material terms: a cash sum in exchange
for a release. A written agreement would simply memorialize the deal. The court
further determined that Westbrook’s objections were not over material terms, because
Nos. 19-1470 & 19-1634                                                              Page 4

he had another lawsuit against the Sheriff’s Department for his injuries in jail. The
district court granted the defendants’ motion to dismiss and ordered the entry of a final
judgment “awarding” Westbrook $12,500. Westbrook filed a notice of appeal, and so
did the Muncie City Court, which, although it was party to the settlement, appealed the
denial of its motion to dismiss.

        On appeal, Westbrook, now proceeding pro se, argues that there was no binding
settlement agreement because he did not agree to material terms concerning the release
of his claims.1 He also challenges the earlier dismissal of Bennington.

        We review de novo the “question of whether a settlement agreement exists.”
Beverly v. Abbott Labs., 817 F.3d 328, 332 (7th Cir. 2016). We apply state contract law—
here, Indiana law—in determining the existence of an agreement. See id. at 333. Indiana
law does not require a contract to be written, so long as the terms are sufficiently
definite, and the parties demonstrate an intent to be bound. Jonas v. State Farm Life Ins.
Co., 52 N.E.3d 861, 868 (Ind. Ct. App. 2016).

       Westbrook argues that, here, the terms were not sufficiently definite because he
authorized only the monetary component of the settlement, subject to his review of the
terms of a written agreement. Therefore, he argues, there could be no meeting of the
minds until he approved those terms. But the acceptance of the unambiguous offer was
not conditioned on a writing or on further negotiations with Westbrook personally. All
of the elements of a contract existed here: defendants made an offer, Westbrook
accepted (through Miller), and the parties agreed on consideration Westbrook would
receive $12,500 in exchange for dismissing the lawsuit. Jonas, 52 N.E.3d at 868. Thus,
when Miller, Westbrook’s attorney, communicated the terms to the court, the essential
terms were clear. That the parties immediately reported the settlement to the court
further supports the conclusion that the essential terms were clear and that the parties
intended to be bound. Westbrook’s mistaken (and unrealistic) belief that the defendants


       1 We note that Westbrook has not told us whether he was paid the $12,500 and, if
so, whether he returned it. A settlement agreement is a contract, United States v. Rogers
Cartage Co., 794 F.3d 854, 861 (7th Cir. 2015), and a party may not contest the validity of
a contract until he has returned the consideration that he received under it. Hampton v.
Ford Motor Co., 561 F.3d 709, 717 (7th Cir. 2009). But given Westbrook’s most recent
financial affidavit (March 27, 2019) and his “understand[ing]” that he “may receive
nothing” from his opposition to the settlement, we proceed on the assumption that the
defendants have not yet paid him.
Nos. 19-1470 & 19-1634                                                               Page 5

would offer him payment while leaving him free to seek certain damages against them
was never communicated to the defendants and is not grounds for avoiding the
agreement. See Ind. Bell Tel. Co. v. Mygrant, 471 N.E.2d 660, 664 (Ind. 1984) (under
Indiana law, only a mutual mistake can vitiate a release).

        Furthermore, Westbrook’s two main concerns are outside the scope of this
litigation. First, to the extent that Westbrook is dissatisfied with his recruited lawyer’s
handling of the settlement negotiations—he refers to counsel mispresenting facts and
lying to him—that issue is between Westbrook and the lawyer; it does not render the
terms of the contract with the defendants too indefinite to enforce. See, e.g., Stanciel v.
Gramley, 267 F.3d 575, 581 (7th Cir. 2001). (Whatever details Westbrook wished to
negotiate further, he does not dispute that he authorized Miller to accept $12,500 to
settle the case, and we do not understand him to be raising an argument based on
agency principles.) Second, as the district court concluded, Westbrook’s post-hoc
objections to the scope of the release do not show a failure to assent to an essential term.
His claims associated with the conditions in jail were severed from this litigation and
addressed in a different case. See Westbrook v. Del. Cnty. Sheriff, 790 F. App’x 807
(7th Cir. 2019). Indeed, we concluded that any claims against the Sheriff’s Office or its
employees arising from the 10-day incarceration are claim-precluded; nothing in the
settlement agreement in this case could possibly have affected his rights in that regard.

        Westbrook’s final argument is that the district court erroneously dismissed
Bennington from the case on judicial-immunity grounds. He contends that because he
never had a case in front of Bennington, her contempt order against him was outside
the scope of judicial immunity. But, as a judge, Bennington had power to control her
courtroom that extended beyond parties litigating in front of her. See Owen v. Vaughn,
479 N.E.2d 83, 86 (Ind. Ct. App. 1985). City court judges in Indiana are empowered to
issue contempt orders and to enforce their orders. Ind. Code § 33-35-2-1(a)(2)(B)–(C). So,
when Bennington ordered Westbrook to stop passing around fliers in her courtroom
and then he returned the next day, she was performing a judicial act when she issued a
contempt order. That she abused the power or did not comply with due process when
doing so does not deprive her of immunity; she still acted within her jurisdiction. Stump
v. Sparkman, 435 U.S. 349, 356–57 (1978) (“A judge will not be deprived of immunity
because the action he took was in error, was done maliciously, or was in excess of his
authority; rather, he will be subject to liability only when he has acted in the clear
absence of all jurisdiction.”) (internal quotation marks omitted). See also Newman v.
Deiter, 702 N.E.2d 1093, 1098 (Ind. Ct. App. 1998).
Nos. 19-1470 & 19-1634                                                       Page 6

     The judgment of the district court in Appeal No. 19-1470 is AFFIRMED,
and Appeal No. 19-1634 is DISMISSED as unnecessary.